         Case MDL No. 2993 Document 154-1 Filed 06/29/21 Page 1 of 1




                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION


IN RE: CROP INPUTS ANTITRUST LITIGATION                      MDL DOCKET No. 2993




                            SCHEDULE OF ACTIONS


      Plaintiff          Defendants       District   Civil Action       Judge
                                                         No.
JSB FARMS, LLC        BAYER               D. Minn.   0:21-cv-1333   Judge Michael
individually and on   CROPSCIENCE LP,                               Davis
behalf of all other   BAYER
similarly situated    CROPSCIENCE,
                      INC., CORTEVA,
                      INC., PIONEER HI-
                      BRED
                      INTERNATIONAL,
                      INC., CARGILL
                      INCORPORATED,
                      BASF
                      CORPORATION,
                      SYNGENTA
                      CORPORATION,
                      WINFIELD
                      SOLUTIONS, LLC,
                      UNIVAR
                      SOLUTIONS, INC.,
                      FEDERATED
                      CO-OPERATIVES
                      LTD., CHS INC.,
                      NUTRIEN AG
                      SOLUTIONS INC.,
                      GROWMARK INC.,
                      GROWMARK FS,
                      LLC, SIMPLOT AB
                      RETAIL SUB, INC.,
                      AND TENKOZ,
                      INC.
